Plaintiff in error, Bert Steele, was convicted in the district court of Okmulgee county upon an information charging that in said county on the 17th day of January, 1940, he did take, steal and carry away, one 1928 model Willis Knight automobile, the personal property of McGown's Chevrolet Company, a corporation, and in accordance with the verdict of the jury was sentenced to confinement in the state penitentiary for the term of five years and to pay the costs.
From the judgment rendered on the verdict on September 28, 1940, an appeal was taken by filing in this court on March 26, 1941, petition in error with a duly certified transcript of the record, omitting the instructions of the court.
No brief has been filed and no appearance made on behalf of plaintiff in error in this court. When the case *Page 24 
was called for final submission, it was submitted on the record.
On appeal by petition in error and duly certified transcript of the record, omitting the instructions of the court, and where no briefs are filed or appearance made, this court will make an examination of the information and the judgment, and, if no fundamental error is apparent, will affirm the judgment.
We have examined the information and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment.
The judgment of the district court of Okmulgee county is therefore affirmed.
BAREFOOT, P. J., and JONES, J., concur.